DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14-15, 17-18, 20, 25 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Liang (9,035,846) in view of Yau (2007/0063924).
Regarding claims 14, 25 and 28, Liang discloses a wireless display (See figs. 2A, 2B, 3A, 3B), comprising: an antenna 20 to transmit and receive data (See fig. 9 and col. 5 lines 49-61) to and from a terminal device (i.e. access point) (See figs. 4A, 4B); a nonmagnetic member 60 provided apart from the antenna, to cover the antenna; a display 10 to display information on a basis of data received by the antenna from the terminal device; and a metal casing 40 to house the antenna, wherein the casing has an opening 50 on a side facing the antenna (See col. 2 line 58 to col. 3 line 14).  However, Liang does not mention the antenna is a slot antenna and the wireless display and the terminal device are installed and utilized in an in-vehicle (i.e. train) display system comprising a plurality of wireless displays.  Since slot antenna is commonly known in the art to be used by communication device (Official Notice taken by the examiner); 
Regarding claim 15, Liang & Yau disclose as cited in claim 14.  Liang further discloses the display is housed in the casing together with the slot antenna, and the display surface of the display to display the information is disposed on a side where the opening is present (i.e. the opening of the casing where the display panel 10 is installed) (See fig. 2A).
Regarding claim 17, Liang & Yau disclose as cited in claim 14.  Liang further discloses a spacer 30 to support the slot antenna such that the slot antenna is kept apart from the nonmagnetic member 60 (See fig. 3A and col. 3 lines 3-14).
Regarding claim 18, Liang & Yau disclose as cited in claim 14.  However, they do not mention that the spacer is fixed to an inner portion of the casing.  Since using a spacer to support a component in a state of being separated from other members is commonly known in the art; therefore, it would have been obvious to one skilled in the art to use a spacer fixing to an inner portion of the casing to keep the slot antenna apart from the nonmagnetic member, for the advantage of providing a higher degree of freedom in mounting components.
.
Allowable Subject Matter
Claims 16 and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 16, Liang & Yau disclose as cited in claim 14.  However, they fail to mention that the nonmagnetic member is extended to the display surface to be shared as a member to protect the display surface, and is provided to close the opening.
Regarding claim 22, Liang & Yau disclose as cited in claim 14.  However, they fail to mention that the display is disposed adjacent to the slot antenna, and includes a plurality of unit displays disposed in a row in a direction opposite to a side on which the slot antenna is installed.
Claims 12-13, 19, 21, 23-24, 26-27 and 29 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 12-13, 19, 21, 24 and 27, Liang & Yau disclose as cited in claim 14.  However, they fail to mention that the slot antenna is disposed such that a surface in which the slot is formed has a same orientation as a display surface of the display to display the information as recited in independent claim 12.
. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
See PTO-892 for a listing of cited prior arts of record.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN A TRAN whose telephone number is (571)272-7858.  The examiner can normally be reached on Mon-Fri: 7:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on (571) 272-7867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/TUAN A TRAN/Primary Examiner, Art Unit 2648